Order denying jury issues affirmed. This is an appeal from an order of the Probate Court in the matter of the alleged will of Michael Tamborella, late of Fall River, denying a motion of certain contestants for the framing of issues for trial by jury. The motion was heard on statements of expected evidence. The statements were not taken by a stenographer, but the judge made a report of his findings with respect to such statements of expected evidence. Upon consideration, of the statements of expected evidence — which need not be recited — in the light of established principles of law governing the framing of such issues and review on appeal after action of the Probate Court on motions for the framing of such issues — which have been frequently stated and need riot be restated — including recognition of the element of discretion vested in the probate judge, we conclude that there was no error in the denial of this motion. See Hannon v. Gorman, 296 Mass. 437.